Citation Nr: 1013976	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-37 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for headaches, claimed as a 
residual of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to 
January 1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefit sought 
on appeal.

The Veteran testified before the undersigned Veterans Law 
Judge via a video conference in March 2010.  A transcript of 
that hearing is in the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires, 
among other things, that VA assist a claimant in providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

The Veteran contends that he incurred headaches from an 
explosion in France in December 1944.  He asserts that an 
airplane dropped a bomb that exploded near him when he was on 
guard duty.  He indicates that he was knocked unconscious and 
woke up the next morning.  He reports that this occurred on a 
march to the Battle of the Bulge.  He relates having had 
headaches ever since.  He stated that he had post-service 
private treatment soon after service, but the records would 
not be available as the physicians are deceased.  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

In any case where a veteran is engaged in combat during 
active service, lay or other evidence of service incurrence 
of a combat related disease or injury will be considered 
sufficient proof of service connection if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence during service, and, to that end, VA shall 
resolve every reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's DD 214 does not reflect combat.  It does 
reflect that he served in Europe from October 1944 to August 
1945, and participated in the Ardennes, Rhineland and Central 
Europe Campaigns.  His military occupational specialty was 
automatic rifleman.  The circumstances and conditions of this 
service is consistent with the Veteran's reported exposure to 
the explosion of a bomb dropped by an airplane in December 
1944 while he was on march to the Battle of the Bulge.  Thus, 
the Board finds that the Veteran's exposure to the claimed 
explosion may be assumed true, even though it is not noted in 
his service treatment records.  38 U.S.C.A. § 1154 (a) and 
(b);  38 C.F.R. § 3.303(a).  In this regard, the Board also 
finds it relevant that the Veteran has been consistent in his 
description of the event while seeking medical treatment and 
while pursing his VA claim.  

Although the Veteran relates that onset of his headaches to a 
bomb explosion in December 1944, the Veteran's service 
treatment records include a January 1944 Abbreviated Clinical 
Record relating that the Veteran reported having headaches 
every evening at 5:30 p.m., for the past month.  He admitted 
being very nervous at all times.  Physical examination was 
negative except for mild nasopharyngeal congestion.  The 
impression was nasopharyngitis.  Several days later, a workup 
for headaches was negative.  He was characterized as having 
psychosomatic complaints. 

A January 1944 progress note relates that the Veteran's 
symptomatology (of headaches chiefly) was determined and 
dependent upon his mental deficiency.  A January 1944 report 
from the Office of the Chief of Neuropsychiatric Service, 
Headquarters Station Hospital, provides, inter alia, that the 
Veteran had mental deficiency, borderline degree, with 
secondary functional complaints.  It provides that the 
symptomatology referable to the Veteran's head was 
functionally determined, without organic basis, and dependent 
on his mental deficiencies.  

The report of the Veteran's January 1946 discharge 
examination provides normal psychiatric and neurological 
diagnoses.  It notes a history of headaches in January 1945 
(sic), and that the Veteran still had them.  

The Veteran's post-service VA treatment records include a May 
2008 neurology consultation report.  The consultation report 
relates that the Veteran reported chronic headaches ever 
since December 1944, when he was exposed to an explosion.  
The consultation report sets forth the results of a CT scan 
of the Veteran's head.  The CT scan found a 2 cm. area of 
encephalomalacia involving the lateral portion of the right 
temporal globe.  The CT scan report said that "[t]his may be 
secondary to old trauma.  An old infarct could give that 
similar findings (sic)."  The consultation report gave an 
impression of chronic headaches for 64 years after concussion 
injury.  

The foregoing evidence, overall, "indicates" that the Veteran 
has current complaints of headaches and a 2 cm. area of 
encephalomalacia involving the lateral portion of the right 
temporal glob that "may be associated" with military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the evidence warrants a VA examination to 
determine whether the Veteran's current complaints of 
headaches and a 2 cm. area of encephalomalacia are related to 
an explosion during service, or otherwise to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Arrange for an examination by an 
appropriate VA examiner to determine 
the nature, extent and etiology of any 
headaches and the 2 cm. area of 
encephalomalacia involving the lateral 
portion of the Veteran's right temporal 
globe.  The claims file must be made 
available to the examiner.  

Following a review of the relevant 
medical evidence in the claims file 
(including that set forth above), and 
the results of clinical evaluation and 
any tests that are deemed necessary, 
the examiner is asked to express an 
opinion as to: (1) whether it is at 
least as likely as not (50 percent or 
more likelihood) that any current 
headaches are the result of exposure to 
an explosion during active duty, or 
otherwise related to service, to 
include complaints of headaches in 
1944; and (2) whether it is at least as 
likely as not (50 percent or more 
likelihood) that the 2 cm. area of 
encephalomalacia involving the lateral 
portion of the Veteran's right temporal 
globe is the result of exposure to an 
explosion during active duty, or 
otherwise related to service, to 
include complaints of headaches in 
1944.  The examiner is requested to 
provide a rationale for any opinion 
expressed.  

2.  Then, readjudicate the appeal.  If 
any part of this decision is adverse to 
the Veteran, he and his representative 
should be provided a supplemental 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



